    "
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                {J
                                                                                                                                           Page 1 of;J_     i
                                                                                                                                                            1
                                                                                                                                                            JI,,
                                    UNITED STATES DISTRICT COURT                                                                                            I
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                                              I
                                                                                                                                                             .1




                     United States of America                                      JUDGMENT IN A CRIMINAL CASE                                              I'
                                                                                   (For Offenses Committed On or After November l, 1987)
                                                                                                                                                            j,
                                v.
                                                                                                                                                            II
                                                                                    Case Number: 3:19-mj-21938
                         Omar Moreno-Uribe                                                                                                                   I
                                                                                                                                                             i
                                                                                   Melissa Lubin          ~---            ----------,                        I
                                                                                   Defendant's Attorney                                                      I
REGISTRATION NO. 74995298
                                                                                                                      MAY 1 6 2019
                                                                                                                                                            I
THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint
 D was found guilty to
   after a plea of not guilty.
                                  count(s)
                                                                        ·.
                                                                                BY
                                                                                  CLER~;. U.S. DISTRICT COURT
                                        -----'--------------+~,,,,o=u"'r""f"'1E"'n"'°:·l"'D"'1s""r""r:1""cic"'°T~

                                                                                                /
                                                                                                          '/'V
                                                                                                                jtlF "=c°"';'IL'"l:;FO°"R"°'N=IA
                                                                                                                               Df'PllTY                     I
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 0 Count( s)                                                                         dismissed on the motion of the United States.
                   --------~---------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                               I
imprisoned for a term of:                                                                                                                                          II
                                                                                                                                                                   '1



                               ~ TIME SERVED
                                                                                                                                                           . i
                                                                              D _ _ _ _ _ _ _ _ _ _ days                                                           I




  lg]Assessment: $10 WAIVED lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that tlie defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, May 16, 2019
                                                                                Date of Imposition of Sentence


Received
              .~DU~S~M,.......,J~-----
                                                                                  ~~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3: 19-mj-21938
